This court, in determining all causes, should be "governed by the principle of law, and not by the hardship of any particular case." Ellenborough, in Stephens v. Elwall, 4 M.  S. 259.
The application of the doctrine of the following authorities to the undisputed facts in this record demonstrates, it seems to me, the correctness of the decree of the court below in according S.E. Thompson, appellee, the protection due an innocent purchaser, for value, without notice. Hayden v. Drury (C. C.) 3 Fed. 782, 788, 789; Carpenter v. Longan, 16 Wall. 27,21 L.Ed. 313; N. O. Canal Co. v. Montgomery, 95 U.S. 16,24 L.Ed. 346; Pierce v. Faunce, 47 Me. 507; Rogers v. Adams,60 Ala. 600; Ala. Nat. Bank v. Halsey, 109 Ala. 196, 19 So. 522. Neither the opinion nor the decision of the Supreme Court in Drury v. Hayden, 111 U.S. 223, 4 Sup. Ct. 405, 28 L.Ed. 408, reviewing the decision of the District Court in Hayden v. Drury (C. C.) 3 Fed. 782, 788, 789, cited above, reflected in the least upon the doctrine accepted by the lower court in that case. The reversal entered by the Supreme Court was rested upon a finding of fact only, not upon a different view of the law.111 U.S. 227, 4 Sup. Ct. 405, 28 L.Ed. 408.
Again, if it is assumed for the occasion that Eppes, appellant, was equally innocent with S.E. Thompson, appellee, the decree *Page 149 
of the court below was fully justified by recourse to this rule:
"Wherever one of two innocent persons must suffer by the act of a third, he who enabled such third person to occasion the loss must sustain it." Reynolds v. Reynolds, 190 Ala. 468, 477,67 So. 293; Noble v. Moses, 74 Ala. 604, 620; Allen v. Maury, 66 Ala. 10, 19; 16 Cyc. p. 773.
The evidence in the record affords plain ground upon which to apply this just principle.
The suggestion that S.E. Thompson may be concluded because he only paid $500 for a $750 second mortgage, further strengthened by Eppes' assumption of the mortgage debts in the conveyance to Eppes, is without any merit. The authorities are conclusive to these effects: That adequacy of consideration is not essential to constitute one a bona fide purchaser; that inadequacy of consideration may, upon occasion, prevent one from being a bona fide purchaser when it is so great as to shock the understanding. Burke v. Taylor, 94 Ala. 530-532, 10 So. 129; 39 Cyc. pp. 1700, 1701; Davidson v. Little, 22 Pa. 245, 60 Am. Dec. 81, 83, where it was said, Black, C. J., writing:
"Inadequacy of price is not fraud. A man may be as honest in making a profitable bargain as a bad one; and the law does not require him to pay a full price if the person he deals with is willing to take less. The owner of property may sell it for very little, or give it away for nothing, if he thinks fit; and however unreasonable his conduct may seem, his will alone is sufficient to avouch the act 'stat pro ratione voluntas.' "
Certainly, the difference indicated between the amount of the face of the second mortgage ($750 and some interest) and the amount paid by S.E. Thompson ($500) was not sufficient to even generate suspicion in the mind of a reasonable man much less justify a conclusion that he was a participant in a fraud, of which there is not the slightest evidence.
I would affirm the decree.